Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/692,238, filed 11/22/2019.
Claims 1-16 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 and third party IDS(IDS-3P) submitted on 12/16/2020 are being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher(U.S. Pat. Appl. Publ. 2018/0216404; cited by IDS-3P).
Regarding claim 11, Fisher discloses a power assist module(see paras. [0105] and [0201] and Figs. 4 and 66-69) for a covering for an architectural structure, said power assist module comprising: 
a spring(50); 
a spring shaft(48) extending through said spring(50); 
a threaded shaft member(46/46**) coupled to said spring shaft(48, see Fig. 4) and extending in an axial direction; and 
a drive plug assembly(43**, see Figs. 67-68) coupled to said threaded shaft member(46**, see Fig. 66) for rotation relative thereto, said drive plug assembly(43**) comprising: 
a follower member(45**) defining a shaft opening(51**) extending in the axial direction between opposed first and second axial ends of said follower member(45**), the shaft opening(51**) configured to receive said threaded shaft member(46**); and 
a separate threaded insert(47**) configured to be installed within said follower member(45**) such that said threaded insert(47**) is at least partially received within a portion of said shaft opening(51**) between said first and second axial ends of said follower member(45**), said threaded insert(47**) configured to threadably engage a threaded portion of said threaded shaft member(46**) such that said follower member(45**) is moved axially along said threaded shaft member(46**) as said drive plug assembly(43**) is rotated relative to said threaded shaft member(46); 

Regarding claim 15, Fisher discloses the power assist module of claim 11, wherein said threaded insert(47**) includes a retention feature(the hexagon shape of the insert) configured to engage a corresponding retention feature of said follower member(45**, the hexagon shape of the inner walls of the insert cavity 71**, see Fig. 67)) when said threaded insert(47**) is installed relative to said follower member(45**, see para. [0207]).
Regarding claim 19, Fisher discloses the power assist module of claim 11, wherein: said threaded insert(47**) defines one or more internal threads(49**); said threaded portion of said threaded shaft member(46**) defines a plurality of external threads(77**); and said one or more internal threads(49**) of said threaded insert(47**) are formed from a dissimilar type of material than said external threads(77**) of said threaded shaft member(46**, see para[0209]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Schutz(7,735,667; cited on IDS).
	Fisher discloses the power assist module of claim 11, wherein the threaded insert is configured to be threaded onto a threaded shaft, said threaded insert extends lengthwise between a first end and a second end of said threaded insert. Fisher but lacks the threaded insert including first and second nut portions; and said first and second nut portions are configured to be moved relative to each other into a closed position at which said first and second nut portions collectively define a threaded opening for receiving said threaded portion of said threaded shaft member.

It would have been obvious for one having ordinary skill in the art at the effective filing date of invention to have substituted the insert of Fisher with the insert of Schutz given that the simple substitution of one known expedient for another would obtain the predictable result of the insert configured to be threaded on a shaft.

Allowable Subject Matter
Claims 1-10 and 20 are allowed.
Claims 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art of record shows a drive plug assembly or a drive plug assembly having a follower member having an axial opening, and an insertion channel accessible to the axial opening transverse to the opening, and a threaded insert configured to be inserted through the channel, the insert is configured to threadedly engage the shaft such that the follower member is configured to move axially along the shaft as the drive plug assembly is rotated relative to the shaft, see claim 20, nor any motivation to do so.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633